Grant, J.
The gist of the crime charged in the information is that the respondent “did designedly falsely represent and pretend to said Robert B. Shank that he, thé said Cornelius Lennox, had received from one Walter A. Newton a subscription of $10, with payment in full thereon by said Walter A. Newton,” whereas the said Walter A. Newton had not subscribed nor paid him. the $10, and had subscribed and paid to him only $1. The allegations in regard to the Subscription book or paper, and that said Newton had written his name and amount therein, are merely descriptive of the means used, and of evidence to sustain the charge. The information would be perfectly good if it contained nothing about the subscription book or paper. “The defendant’s knowledge of the falsity of the pretenses is material, and hence must be averred, unless the pretenses stated are of such a nature as to exclude the possible hypothesis of the defendant’s ignorance of their falsity.” People v. Fitzgerald, 92 Mich. 331, and the authorities there cited. That case was reversed because the information did not allege that the respondent knew he was not authorized by the association to collect the money for the benefit of the person named in the subscription paper. It was held that the respondent might have been ignorant of the fact that the paper he presented was a false and fraudulent statement. The present case comes clearly within the exception to the general rule stated in the above authority. The allegation of the information in this case negatives any possible hypothesis of ignorance. In People v. Behce, 90 Mich. 356, the information was held bad because *627it did not allege that Barbour was the agent of the Detroit Stove Works, from whom it was charged that the money was fraudulently .obtained, and because it did not allege that the respondent knew the representations to be false. These representations were that he was authorized to collect money for a poor woman whose son was killed on the railway, and who was her .only support. He might honestly have believed that he was authorized. Consequently the scienter was important and material. Had Behee been charged with falsely representing to B. that A. had subscribed and paid him $10, and obtained $5 from B. on this representation, that case would be in point. The information must be held good.
The proofs fully sustain the charge, and conclusively show that the respondent represented to Shank that Newton had subscribed and paid $10, whereas in fact he had subscribed and paid but $1. It is, however, insisted that no criminal intent necessary to the offense is shown, because the respondent used the money obtained for the purpose of establishing the school, and had purchased articles necessary to start it. What he did with the money is immaterial. The law does not sanction the obtaining of money under false pretenses, though the object to which it is devoted be meritorious. The criminal character of the act is not determined by the subsequent use of the money, but by the means used in obtaining it.
We find no error in the record, and the verdict is affirmed, and the court below directed to proceed to sentence.
The other Justices concurred.